Citation Nr: 1031680	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  06-32 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder.

2.  Entitlement to nonservice-connected disability pension 
benefits.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



REMAND

The Veteran served on active duty from September 1983 to October 
1990.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The Veteran submitted his claim for service connection in 
December 2004.  At that time he asked to be service connected for 
a mental/nervous condition and listed anxiety and depression in 
particular.  The agency of original jurisdiction (AOJ) has denied 
service connection for depression and the issue has been 
developed as relating to that disorder.

In light of the Veteran's characterization of his claim as one 
for service connection for a mental/nervous condition, and the 
fact that the claims folder contains a number of Axis I 
diagnoses, the Board has re-characterized the issue as a claim 
for service connection for an acquired psychiatric disorder.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).   

There is no notice of certification of the Veteran's appeal 
associated with the claims folder.  See 38 C.F.R. § 19.36 (2009).  
Such notice is to be provided to appellants to inform them that 
their case has been transferred to the Board.  The notice is also 
used to provide notice of the time limit for submitting 
additional evidence, requesting a change in representation or 
requesting a hearing.  A review of the Board's Veterans Appeals 
Control and Locator System (VACOLS) shows that the case was 
certified on appeal to the Board in July 2007.  

The Veteran submitted additional evidence in support of his claim 
to the AOJ in December 2008.  The evidence consisted of a VA 
treatment entry from November 2008.  The evidence was relevant to 
the issue of whether the Veteran is considered to be unemployable 
the purpose of entitlement to nonservice-connected pension 
benefits.  The AOJ forwarded the evidence to the Board where it 
was received in January 2009.  See 38 C.F.R. § 19.37(b) (2009).  
No waiver of consideration by the AOJ was included with the 
evidence.

Generally, an appellant has 90 days to submit additional evidence 
to the Board once the case has been certified on appeal.  Absent 
good cause to justify a delay in the submission, the Board is not 
obligated to consider the evidence in its appellate review.  In 
those cases where the Board does accept evidence submitted beyond 
the time period allowed, to include evidence forwarded by the AOJ 
under section 19.37(b), the Board must refer the evidence to the 
AOJ unless there is a waiver of such consideration, or the Board 
can grant the benefits sought in full.  See 38 C.F.R. § 20.1304 
(2009).

In this case, it does not appear the Veteran was given notice of 
the certification of his appeal.  He has submitted evidence that 
is pertinent to his claim beyond the normal period.  He has not 
submitted a waiver of consideration by the AOJ.  The evidence is 
not such that a complete grant of benefits cannot be made at this 
time.

The Board notes that there is more than a three-year gap between 
the dates of the medical evidence of record.  Prior to the recent 
submission from the Veteran, the last medical evidence was a VA 
outpatient entry from February 2005.  Although the latest 
evidence submitted by the Veteran tends to support his claim for 
pension benefits, the Board finds that the most recent evidence 
must be referred for consideration by the AOJ.  The November 2008 
entry references other records, to include VA records.  Those 
records must be obtained and associated with the claims folder to 
afford the Veteran a proper, thorough, and fair adjudication of 
his claim.

The Veteran was discharged from military service due to 
misconduct - drug abuse.  A review of his service treatment 
records (STRs) show that he admitted to a serious cocaine abuse 
habit in July 1990.  According to an August 22, 1990, admission 
history the Veteran reportedly sought outpatient help for his 
drug use on his own from a civilian clinic identified as the 
Elrose Clinic from May to June 1989.  Electronic message traffic 
shows that he was arrested by civilian authorities on false 
kidnapping charges and suspected involvement with cocaine.  All 
charges were dropped in late July 1990, but the Veteran admitted 
his drug habit to a military supervisor in an effort to obtain 
help.

The Veteran made a suicide gesture by lacerating his left wrist 
on August 10, 1990.  He was initially treated at Margaret W. 
Montgomery Hospital for the laceration.  He was transferred to 
the Great Lakes Naval Hospital (Great Lakes) on August 11, 1990.  
The Veteran was admitted to Great Lakes on August 22, 1990.  The 
above-cited admission history provided a thorough background on 
the Veteran's drug history as well as his suicide gesture.  The 
initial diagnoses included alcohol and drug abuse, major 
depression, and suicide gesture.  The diagnoses were changed on 
August 23rd to cocaine abuse and suicide gesture.  The Veteran 
tested positive for drug use on his admission to the hospital.  
He was later transferred to a civilian facility for 
detoxification in September 1990.  His discharge from service was 
in October 1990.

The Veteran identified treatment at a civilian facility almost 
immediately after his discharge with his current claim.  Records 
from Covenant Hospital were obtained and they show that the 
Veteran was inpatient from November 17, 1990, to November 26, 
1990.  The discharge summary shows the Veteran was referred for 
treatment of depression of three months duration.  A longer 
history of depression was noted in the summary.  The discharge 
diagnosis was recurrent major depression.  

VA treatment records, for the period from January 2004 to 
February 2005, provide several Axis I psychiatric diagnoses to 
include severe depression, major depression, and bipolar 
disorder.  The records also note a history from the Veteran of 
being incarcerated for approximately three years from 1990 to 
1993.  

The VA treatment entry submitted to the Board is dated in 
November 2008.  The examiner said that the Veteran was 
unemployable due to mental health and physical health problems.  
The entry noted diagnoses of, inter alia, bipolar disorder and 
"depressed" as well as an antisocial personality disorder.  The 
only physical impairment referenced was chronic knee pain 
syndrome.  

The physician referenced several sources of treatment being 
afforded the Veteran as of that time.  He also said that records 
from those sources had been reviewed.  Those records are not 
associated with the claims folder and should be obtained on 
remand.  The Veteran was also to continue to receive 
psychotherapy at the VA medical center (VAMC) in Saginaw, 
Michigan.  Thus, there is a likelihood of VA records that are 
outstanding.  

In a VA treatment entry from December 13, 2004, the Veteran 
reported that he had received psychiatric evaluations in 1993 and 
1994 and was found to be totally disabled for psychiatric 
reasons.  He said he received a 100 percent disability for one to 
two years but discontinued his disability claim in favor of 
steady work.  The Veteran must be contacted and asked to provide 
additional information as to the evaluations alleged and the 
source of the disability determination.  If he provides the 
required information, the records associated with such 
evaluations and disability determination should be obtained.

The AOJ also attempted to obtain records from the Social Security 
Administration (SSA).  It appears the AOJ conducted a query of a 
SSA database that indicated the Veteran had made a claim for 
benefits.  The SSA responded in July 2006 by noting the request 
was misrouted and was being returned to allow for resubmission to 
the proper SSA jurisdiction office.  The response also indicated 
that the Veteran was not entitled to disability benefits; 
however, the AOJ was advised to contact the SSA district office 
for medical information that may be contained in a SSI folder.  
There is no indication that any further contact with SSA was 
undertaken.

The November 2008 VA entry noted that the Veteran was going to 
submit a new application with SSA and was to be evaluated by 
their psychologists to determine if he was unemployable.  The AOJ 
should contact the Veteran to determine if he has submitted a new 
claim for SSA benefits.  The AOJ should also contact the SSA to 
determine if there are any medical records for the Veteran.   

Finally, in light of the Veteran's psychiatric treatment in 
service, the treatment provided within two months of his 
discharge, and evidence of a current disability, a VA examination 
is required to adjudicate his claim for service connection.  
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran 
and request that he identify the 
names, addresses, and approximate 
dates of treatment for all VA and non-
VA health care providers who have 
treated him for a psychiatric disorder 
since service.  The AOJ should attempt 
to obtain copies of pertinent 
treatment records identified by the 
Veteran that have not been previously 
secured and associate them with the 
claims folder.

The Veteran should also be asked if 
there are any pertinent records from 
his period of incarceration that 
should be obtained.

Even if the Veteran fails to respond, 
records from the several VA facilities 
identified in the November 5, 2008, VA 
outpatient entry submitted by the 
Veteran should be obtained.  

2.  The Veteran should be asked to 
identify the source of the psychiatric 
evaluations and disability payments he 
said he received as recorded in the 
December 13, 2004, VA record.  The AOJ 
should assist the Veteran in obtaining 
any pertinent records as necessary.

3.  The Veteran should also be asked 
if he has made another application for 
SSA benefits and whether a decision 
has been made on such a claim.  If the 
Veteran has made a new claim, the AOJ 
should attempt to obtain any 
administrative decision in the case 
and the medical evidence relied on.  

Even if the Veteran has not made a new 
SSA claim, the AOJ should review the 
July 2006 SSA response and make the 
necessary queries to the SSA district 
office to determine if any medical 
records for the Veteran may be 
available.  

4.  Upon completion of the above 
development, the Veteran should be 
afforded a VA psychiatric examination.  
The claims folder, and a copy of this 
remand, must be provided to and 
reviewed by the examiner as part of 
the overall examination.  All 
indicated studies, tests and 
evaluations, if any, should be 
performed as deemed necessary by the 
examiner.  The results of any testing 
must be included in the examination 
report.  A global assessment of 
functioning (GAF) score and an 
explanation of its meaning in terms of 
employability should be provided.

The examiner should be familiar with 
the Veteran's military records that 
provide information on his drug use in 
service and his subsequent discharge.  
The examiner should also note that the 
Veteran received psychiatric treatment 
within two months of his discharge 
from service.  

For any psychiatric diagnosis the 
examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that any 
current psychiatric disorder began 
during the Veteran's active military 
service or is related to an event of 
such service.  The report of 
examination must include the complete 
rationale for all opinions expressed.

5.  The Veteran should thereafter be 
afforded a VA general medical 
examination in conjunction with his 
claim for nonservice-connected 
disability pension.  The claims 
folder, and a copy of this remand, 
must be provided to and reviewed by 
the examiner as part of the overall 
examination.  All indicated studies, 
tests and evaluations, if any, should 
be performed as deemed necessary by 
the examiner.  The results of any 
testing must be included in the 
examination report.

The examiner is asked to identify all 
physical/psychiatric disorders that 
are evident from the evidence of 
record.  The examiner is further asked 
to provide an opinion as to whether 
the Veteran's physical and psychiatric 
disorders combine to cause him to be 
permanently and totally disabled.  The 
report of examination must include the 
complete rationale for all opinions 
expressed.

6.  After undertaking any other 
development deemed appropriate, the 
AOJ should re-adjudicate the issues on 
appeal.  The AOJ is reminded that, in 
evaluating a veteran's unemployability 
status, each disability must be 
evaluated and rated.  See generally 
Roberts v. Derwinski, 2 Vet. App. 387 
(1992).  If the benefits sought are 
not granted, the Veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of the 
Veteran until he is notified.  The Veteran has the right to 
submit additional evidence and argument on the matters the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

